DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-8) in the reply filed on 3/9/2021 is acknowledged.
Currently, claims 1-8 are pending and examined. 
Claim 9 is non-elected and being withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 1, line 3; a citation “the same polymer” does not have a proper antecedent basis. Correction is required. Claims 2-8 depending upon the rejected claim 1 are also rejected.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US No. 2012/0119629 to Nelson.
Re claim 1: Nelson discloses a removable cushion 64 for a chair comprising: an outer surface (wherein 68 points to) and an inner foam (wherein 66 points to, [0080], lines 1-7), with the outer surface 68 forming an integral skin over the inner foam, the outer surface defining an upper surface (near 66, Fig. 8A) and a lower surface (near 70c), the lower surface structurally configured to be positioned in an abutting relationship with a seating surface of a chair; and at least one magnetic member (70a-70d, 72a-72d) embedded within one of the outer surface and the inner foam (see Fig. 8A), the at least one magnetic member (e.g. 70c) positioned closer to the lower surface than the upper surface of the outer surface. Nelson discloses basic structures for the claimed invention as stated but does not disclose expressly the inner foam and the outer surface formed from the same polymer. However, it would have been obvious to one with ordinary skill before the effective filing date of the claimed invention to have both outer surface and the inner foam formed from the same polymer for the economic reasons.
Re claim 2: wherein the lower surface further includes an outer perimeter, with each of the at least one magnetic member (70a-70d, 72a-72d) being spaced apart from the outer perimeter (Fig. 8a).
Re claim 3: wherein the magnetic member (70a-70d, 72a-72d) has an outward facing surface that is substantially parallel to the lower surface and spaced therefrom (e.g. 70c).
Re claim 4: further including an opening (Fig. 2B, par. [0060], lines 2-7) corresponding to each of the at least one magnetic member (e.g. 32a, 34a, 36a), the opening extending from the lower surface to 
Re claim 5: wherein the outer surface sealingly engages the outward facing surface of the at least one magnetic member (e.g. 32a, 34a, 36a) about the opening (Fig. 2B, par. [0060], lines 2-7).
Re claim 6: wherein the at least one magnetic member further comprises a plurality of magnetic members (e.g. 32a, 34a, 36a) spaced apart from each other (Fig. 2B).
Re claim 7: wherein the at least one magnetic member is space apart from the lower surface a distance between 0 and 10 mm (Fig. 2C shows the distance between 0-10mm).
Re claim 8: Nelson discloses a chair (Fig. 7B) comprising: a seating surface (wherein 66 points to); and a support structure (wherein 68 points to) extending from the seating surface and structurally configured to engage the ground; wherein the removable cushion of claim 1 (see above) is disposed on the seating surface and releasably magnetically coupled thereto.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see attached PTO-892).
Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to CHI Q. NGUYEN whose telephone number is (571) 272- 6847. The examiner can normally be reached on Monday-Friday from 7:30 am-4:00 pm. If attempt to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Mattei can be reached at (571) 270-3238. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you 
 /CHI Q NGUYEN/
Primary Examiner, Art Unit 3635

    PNG
    media_image1.png
    100
    143
    media_image1.png
    Greyscale